Order, Supreme Court, New York County (Beverly Cohen, J.), entered October 25, 1989, granting plaintiff’s motion for summary judgment *400against defendant as to liability only, and granting defendant’s cross motion for summary judgment against third-party defendant as to liability only, unanimously affirmed, with costs.
Plaintiff, an employee of third-party defendant, Careful Cleaning Contractors, was injured when he fell three stories while cleaning a window on premises owned by defendant and third-party plaintiff Young Men’s Hebrew Association of Washington Heights, Inc. The record indicates that plaintiff leaned out of a third-floor window to clean its exterior when part of the window frame gave way. Plaintiff had not been provided with a safety belt, window anchors, safety line or other devices.
Pursuant to Labor Law § 240 (1), the defendant owner is liable as a matter of law. (See, Yaeger v New York Tel. Co., 148 AD2d 308.) The fact that plaintiff also sought recovery under section 202 of the Labor Law, specifically pertaining to "window cleaning”, does not preclude plaintiff from, relying on section 240. Concur—Kupferman, J. P., Carro, Asch and Wallach, JJ.